Citation Nr: 0935235	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from May 1999 to July 
2002 and from January 2005 to January 2006.  He is an 
Operation Enduring Freedom/Operation Iraqi Freedom veteran 
who earned the Combat Action Ribbon and was awarded the 
Purple Heart Medal.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska.                 

In May 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.  

In a December 2008 decision, the Board remanded this case for 
additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  

The Board notes that the issue of entitlement to service 
connection for tinnitus was originally developed for 
appellate review; however, service connection for tinnitus 
was ultimately granted by the RO in a February 2008 rating 
action.  The Veteran has not disagreed with the rating or 
effective date assigned for this disability.  Therefore, this 
issue is no longer in appellate status.  Grantham v. Brown, 
114 F.3d. 1156 (Fed. Cir. 1997).


FINDING OF FACT

There is no competent medical evidence of record showing that 
the Veteran currently has a hearing loss disability of either 
ear as defined by the applicable VA regulation.


CONCLUSION OF LAW

A claimed bilateral hearing loss disability was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2006 and March 2006 letters sent to the Veteran by 
the RO adequately apprised him of the information and 
evidence needed to substantiate the claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February and March 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  That is, the Veteran received notice 
of the evidence needed to substantiate his claim, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the March 2006 letter informed him about 
how VA determines effective dates and disability ratings, as 
required by Dingess.       

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
November 2006 RO decision that is the subject of this appeal 
in its February 2006 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claims, as well as the type of evidence necessary to 
establish a rating or effective date of an award (see letter 
from RO, dated in March 2006), and such notice was provided 
prior to the initial decision of the RO.  See Dingess, supra.  
Accordingly, the RO provided proper VCAA notice at the 
required time.

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive VA examinations in February 2006 and February 2009, 
which were thorough in nature and adequate for the purposes 
of deciding this claim.  In this case, there is no competent 
medical evidence of record showing that the Veteran currently 
has bilateral hearing loss for VA purposes.  In fact, VA 
audiological examinations in February 2006 and February 2009 
specifically ruled out a hearing loss disability in either 
ear as defined by the applicable VA regulation.  See 
38 C.F.R. § 3.385.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal; the VA has no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Based on the foregoing, it is the Board's determination that 
VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
is required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, to include sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 
C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 
117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

It is also pertinent to note that the Court has held that 38 
C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
audiometric testing limits at separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court 
explained that when audiometric test results do not meet the 
regularity requirements for establishing a "disability" at 
the time of the veteran's separation, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.


III.  Factual Background

The Veteran's service records show that he had active 
military service from May 1999 to July 2002 and from January 
2005 to January 2006.  He is an Operation Enduring 
Freedom/Operation Iraqi Freedom veteran who earned the Combat 
Action Ribbon and was awarded the Purple Heart Medal.  

The service treatment records from the Veteran's first period 
of service, from May 1999 to July 2002, are negative for any 
complaints or findings of defective hearing.  The records 
show that in May 2002, approximately two months before the 
Veteran's discharge, he underwent a "diving duty/training" 
examination.  At that time, he denied any hearing loss.  The 
audiological examination revealed that the Veteran had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 5, 
5, 0, 0, and 15 decibels, respectively.  In the left ear for 
the same frequencies, he had puretone air conduction 
threshold levels of 5, 5, 10, 5, and 10 decibels.  The 
Veteran's ears were clinically evaluated as "normal."       

The service treatment records from the Veteran's second 
period of service, from January 2005 to January 2006, show 
that in July 2005, while the Veteran was stationed in Iraq, 
he sustained shrapnel wounds to the right shoulder and back 
of the neck from an improvised explosive device (IED) 
explosion.  At the time of the explosion, the Veteran was the 
gunner of a high mobility multi-purpose wheeled vehicle.  In 
October 2005, he underwent a post-deployment evaluation.  At 
that time, the Veteran stated that he had experienced hearing 
loss after the IED explosion.  Specifically, he noted that he 
had developed right ear hearing loss after the IED exploded 
six feet from the vehicle he was riding in.  Although the 
Veteran was referred for an audiological evaluation, no 
report is of record.      

In January 2006, the Veteran filed a claim of entitlement to 
service connection for bilateral hearing loss.  

A VA audiological evaluation was conducted in February 2006.  
At that time, the Veteran stated that since his injury to his 
right side due to an IED explosion, he had developed problems 
with his right ear hearing.  According to the Veteran, he had 
difficulty communicating in areas with background noise and 
he would miss parts of conversations.  He indicated that 
while he was in the military, he worked in infantry and had 
exposure to weapons fire and explosions.  The Veteran also 
noted that he was a gunner with loud exhaust on his left 
side.  At present, he was working as a painter.     

The audiological examination revealed that the Veteran had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 15, 20, 
10, 15, and 15 decibels, respectively, with a puretone 
average of 15 decibels.  In the left ear for the same 
frequencies, he had puretone air conduction threshold levels 
of 20, 15, 10, 15, and 10 decibels, with a puretone average 
of 13 decibels.  Speech discrimination percentages were 94 
percent in the right ear and 94 percent in the left ear.  The 
examiner stated that the audiometric evaluation recorded 
normal hearing thresholds for all frequencies assessed in 
both ears.  Speech discrimination ability was assessed with 
the Maryland CNC recording and discrimination was judged as 
very good.  Bilateral tympanograms recorded normal middle ear 
function.  The diagnosis was normal hearing, bilaterally.  

In May 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
stated that he had loud noise exposure during weapons 
training and during his deployment to Iraq, where he served 
as a vehicle commander and gunner.  According to the Veteran, 
he first noticed his hearing loss after an IED explosion that 
occurred during combat operations in Iraq.  He maintained 
that he currently had bilateral hearing loss that was related 
to his in-service noise exposure.     

Pursuant to the December 2008 remand, a VA audiological 
evaluation was conducted in February 2009.  At that time, the 
examiner noted that she had reviewed the Veteran's claims 
file.  In September 2008, the Veteran had complaints of 
voices sounding "muffled," more so in the right ear.  At 
present, he had decreased hearing in his right ear and felt 
like he had to turn his head to focus on speech when there 
was background noise.  According to the Veteran, he 
experienced decreased hearing while he was in Iraq after an 
IED exploded next to the vehicle he was in.  The Veteran 
stated that the explosion knocked him out of the vehicle and 
he sustained minor shrapnel wounds to the right side of his 
neck.  (The Board parenthetically notes that service 
connection is currently in effect for residuals of multiple 
shell fragment wounds and tinnitus.)  He was subsequently 
seen by a speech pathologist for "word finding" 
difficulties.  

The audiological examination revealed that the Veteran had 
puretone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 20, 20, 5, 
5, and 10 decibels, respectively, with a puretone average of 
10 decibels.  In the left ear for the same frequencies, he 
had puretone air conduction threshold levels of 15, 20, 5, 
15, and 15 decibels, with a puretone average of 14 decibels.  
Speech discrimination percentages were 98 percent in the 
right ear and 100 percent in the left ear.  The diagnosis was 
that the thresholds were within normal limits, with excellent 
speech discrimination scores in both ears.  The tympanograms 
were normal.  The examiner stated that while the Veteran's 
thresholds were within normal limits, prior audiograms were 
not available for review to determine if there had been a 
shift in acuity.  According to the examiner, it was possible 
that the damage to outer hair cells as reflected in 
distortion product otoacoustic emissions testing, along with 
the "dip" in low/mid frequency thresholds, was a result of 
the IED blast.  The Veteran's report of eye movement with 
louder sound AD (right ear) and difficulty understanding 
conversations with persons situated to his right when in 
noisy surroundings suggested the need for further evaluation, 
to include central auditory processing and vestibular 
evaluation.  According to the examiner, ENT (ears, nose, and 
throat) evaluation may be indicated following further testing 
but would not be expected to result in a change of acuity.       


IV.  Analysis 

The Veteran contends, in essence, that he has bilateral 
hearing loss which began during or as the result of his 
active service.  He specifically attributes the disability at 
issue to in- service noise exposure secondary to combat duty.

The Board notes at the outset that the Veteran's Military 
Occupational Specialty (MOS) during his second period of 
service was as a rifleman.  In addition, he is an Operation 
Enduring Freedom/Operation Iraqi Freedom veteran who earned 
the Combat Action Ribbon and was awarded the Purple Heart 
Medal.  As he engaged in combat with the enemy during the 
Iraq War, the Board finds that his statements in regard to 
his noise exposure credible and consistent with military 
service.  Thus, the Board concludes that the Veteran 
sustained acoustic trauma during service.  See 38 U.S.C.A. § 
1154(b) (West 2002).  However, under that statute and 38 
C.F.R. § 3.304(d), while service connection for a combat-
related injury may be based on lay statements, alone, the 
cited legal authority does not absolve a claimant from the 
requirement of demonstrating current disability and a nexus 
to service, as to both of which competent medical evidence is 
generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  As explained below, in this case, there is no 
competent evidence of record showing that the Veteran has a 
bilateral hearing loss disability as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  

The audiological findings recorded in May 2002 during the 
Veteran's first period of service showed that the Veteran's 
hearing was within normal limits.  In addition, although 
there are no audiological findings to review from the 
Veteran's second period of service, in February 2006, 
approximately one month after the Veteran's discharge in 
January 2006, the Veteran underwent a VA audiolgocial 
evaluation.  The audiological findings from that evaluation 
do not reveal a bilateral hearing loss disability as defined 
by the applicable VA regulation.  See 38 C.F.R. § 3.385.  
Rather, the examiner stated that the audiometric evaluation 
recorded normal hearing thresholds for all frequencies 
assessed in both ears.  In addition, speech discrimination 
ability was assessed with the Maryland CNC recording and 
discrimination was judged as very good.  

The Board further notes that in the Veteran's February 2009 
VA audiological evaluation, the Veteran was once again 
diagnosed with normal hearing, bilaterally.  The examiner 
noted that the thresholds were within normal limits, with 
excellent speech discrimination scores in both ears.  The 
Board recognizes that the examiner also stated that although 
the Veteran's thresholds were within normal limits, prior 
audiograms were not available for review to determine if 
there had been a shift in acuity.  The examiner indicated 
that it was possible that the damage to outer hair cells as 
reflected in distortion product otoacoustic emissions 
testing, along with the "dip" in low/mid frequency 
thresholds, was a result of the in-service IED blast.  
However, the Board observes that although the examiner 
recommended additional ENT evaluation, the examiner also 
stated that further testing would not be expected to result 
in a change of acuity.  [Emphasis added.]  Thus, the Board 
notes that even if the evidence of record showed that the 
Veteran's hearing worsened during service, specifically 
during his second period of service after his July 2005 
injury, the fact remains that there is no evidence showing 
that the Veteran had 38 C.F.R. § 3.385 hearing loss in the 
evaluations since service.  Ultimately, in both VA 
evaluations, dated in February 2006 and February 2009, the 
Veteran was diagnosed with normal hearing and there was no 
evidence of bilateral hearing loss as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.       
A showing of current disability is, as noted above, a 
prerequisite for a grant of service connection, and in this 
case, there is no showing of current disablement as to 
hearing loss of either ear for VA purposes, notwithstanding 
the Veteran's own complaints of hearing loss.  The 
audiolgocial findings recorded during the Veteran's February 
2006 and February 2009 VA audiological evaluations did not 
reveal a bilateral hearing loss disability as defined by the 
applicable VA regulation, 38 C.F.R. § 3.385.  It thus follows 
that a preponderance of the evidence is against a finding of 
current disability of hearing loss of either ear.  In the 
absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).  In this case, in the 
absence of competent evidence of a hearing loss disability as 
defined by the applicable VA regulation, 38 C.F.R. § 3.385, 
service connection for bilateral hearing loss is not 
warranted.

The Board acknowledges and has considered the credible 
statements from the Veteran regarding the existence of his 
hearing loss and its onset as a result of acoustic trauma in 
service.  The Veteran is competent to report what comes to 
him through his senses, e.g., experiencing some degree of 
hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, there is no indication in the record that the 
Veteran has had the relevant medical training to provide a 
diagnosis of a hearing loss disability as defined by 38 
C.F.R. § 3.385 or competently speak to the question of the 
cause or etiology of the claimed disability. A diagnosis of a 
hearing loss disability within the meaning of the cited legal 
authority must be made on the basis of a certified 
audiological examination. Therefore, as a layperson, the 
Veteran is not competent to provide a medical opinion about 
such a diagnosis, nor on the etiology or causation of the 
claimed disability.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Here, the dispositive fact is that the Veteran does 
not have hearing loss as VA has defined it in 38 C.F.R. § 
3.385, and as a result, his appeal must fail.  38 U.S.C.A. §§ 
1110, 1131, 38 C.F.R. §§ 3.303; 3.385; Boyer, supra; Mercado-
Martinez, supra; Cuevas, supra.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


